Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.

Status of Claims
Claim amendments filed on 02/15/2022 overcame all prior rejections as presented in the final office action filed 10/15/2021. Remaining claims 4, 5, 7, and 10 are allowed.

Information Disclosure Statement
The information disclosure statement submitted on 02/15/2022 is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following Examiner’s amendment was discussed in an interview with attorney, Yuichi Watanabe, on March 7, 2022 and was authorized by Applicant on March 8, 2022.
The application has been amended as follows: 
device under test (DUT) and pressing the DUT against a socket electrically connected to a tester testing the DUT, comprising: 
a temperature adjuster adjusting a temperature of the DUT; 
a first calculator calculating the temperature of the DUT based on  a detection result of a temperature detection circuit disposed in the DUT; 
a temperature controller controlling the temperature adjuster; and 
a first controller outputting a first signal to the temperature controller, 
wherein a temperature control performed by the temperature controller includes a first temperature control based on the temperature of the DUT calculated by the first calculator and a second temperature control different from the first temperature control, 
wherein when the first signal is input from the first controller to the temperature controller after the temperature controller starts the first temperature control, the temperature controller switches the temperature control of the DUT from the first temperature control to the second temperature control, 
wherein the first signal is input to the temperature controller after a first predetermined time is elapsed from the start of the first temperature control, 
wherein the first predetermined time is set based on  a previously measured temperature profile, 
wherein the previously measured temperature profile is a profile indicating a behavior of the temperature of the DUT tested by the tester while the temperature is adjusted by the first temperature control, and 
wherein the first predetermined time is set based on  an elapsed time from [[the]] a start of the  testing of the DUT to a temperature peak in the previously measured temperature profile and a heating value at the temperature peak.

5. (Currently Amended) An electronic component handling apparatus for handling a device under test (DUT) and pressing the DUT against a socket electrically connected to a tester testing the DUT, comprising: 
a temperature adjuster adjusting a temperature of the DUT; 
a first calculator calculating the temperature of the DUT based on  a detection result of a temperature detection circuit disposed in the DUT; 
a temperature controller controlling the temperature adjuster; and 
a first controller outputting a first signal to the temperature controller, 
wherein a temperature control performed by the temperature controller includes a first temperature control based on the temperature of the DUT calculated by the first calculator and a second temperature control different from the first temperature control, 
wherein when the first signal is input from the first controller to the temperature controller after the temperature controller starts the first temperature control, the temperature controller switches the temperature control of the DUT from the first temperature control to the second temperature control, 
wherein the first signal is input to the temperature controller after a first predetermined time is elapsed from the start of the first temperature control, 
wherein the first predetermined time is set based on  a previously measured temperature profile, 
previously measured temperature profile is a profile indicating a behavior of the temperature of the DUT tested by the tester while the temperature is adjusted by the first temperature control, and 
wherein the first predetermined time is set based on  temperature control response characteristics of the temperature adjuster and temperature control response characteristics of the DUT in addition to the previously measured temperature profile.

7. (Currently Amended) An electronic component handling apparatus for handling a device under test (DUT) and pressing the DUT against a socket electrically connected to a tester testing the DUT, comprising: 
a temperature adjuster adjusting a temperature of the DUT; 
a first calculator calculating the temperature of the DUT based on  a detection result of a temperature detection circuit disposed in the DUT; 
a temperature controller controlling the temperature adjuster; and 
a first controller outputting a first signal to the temperature controller, 
wherein a temperature control performed by the temperature controller includes a first temperature control based on the temperature of the DUT calculated by the first calculator and a second temperature control different from the first temperature control, 
wherein when the first signal is input from the first controller to the temperature controller after the temperature controller starts the first temperature control, the temperature controller switches the temperature control of the DUT from the first temperature control to the second temperature control, 
wherein the first signal is input to the temperature controller after a first predetermined time is elapsed from the start of the first temperature control, and 
wherein the second temperature control includes controlling the temperature adjuster so that cooling or heating of the DUT is forced to start based on the first signal and the cooling or heating of the DUT is stopped after a second predetermined time is elapsed from [[the]] a start time of the second temperature control and then the heating or cooling of the DUT is started.

10. (Currently Amended) An electronic component testing apparatus comprising: the electronic component handling apparatus according to claim 7; and the tester electrically connected to [[a]] the socket [[and]] for testing the DUT, wherein the tester includes: a second calculator calculating a junction temperature of the DUT from a detection value of the temperature detection circuit; a first transmitter transmitting a calculation result of the second calculator as a second signal; and a second transmitter transmitting the detection value of the temperature detection circuit as a third signal.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Chiang et al. (US 2019/0162777) teaches an electronic component handling apparatus (fig.4) for handling a DUT (DUT200) and pressing the DUT against a socket 
Chiang fails to teach wherein the first signal is input to the temperature controller after a first predetermined time is elapsed from the start of the first temperature control, wherein the first predetermined time is set on a basis of a previously measured temperature profile, wherein the previously measured temperature profile is a profile indicating a behavior of the temperature of the DUT tested by the tester while the temperature is adjusted by the first temperature control, and wherein the first predetermined time is set on a basis of an elapsed time from the start of the test to a temperature peak in the previously measured temperature profile and a heating value at the temperature peak.

j’, fig.1) to the temperature controller (55, par.0032), wherein a temperature control (output from PID, fig.1) performed by the temperature controller (55, fig.1) includes a first temperature control (Tj’, fig.1) based on the temperature of the DUT calculated by the first calculator (54, fig.1) and a second temperature control (TP or Tj_offset, fig.1) different from the first temperature control (Tj’, fig.1); further comprising a first receiver (51, fig.1) receiving a second signal (Tj, fig.1) indicating a junction temperature of the DUT output from the tester (tester 10, fig.1 and par.0031); and a second receiver (52, fig.1) receiving a third signal (Tj+c, fig.1) indicating a detection value of the temperature detection circuit output from the tester (par.0031), wherein the first calculator (54, fig.1) calculates the temperature of the DUT by using the second signal and the third signal (par.0031); and wherein the tester (10, fig.1) includes: a second calculator (13, fig.1) calculating a junction temperature of the DUT from a detection value of the temperature detection circuit (fig.1 and par.0031); a first transmitter (14, fig.1) transmitting a calculation result of the second calculator as a second signal (Tj, fig.1); and a second transmitter (15, fig.1) transmitting the detection value of the temperature detection circuit as a third signal (Tj+c, fig.1).
Watanabe fails to teach wherein the first signal is input to the temperature controller after a first predetermined time is elapsed from the start of the first temperature control, wherein the first predetermined time is set on a basis of a previously measured temperature profile, wherein the previously measured temperature profile is a profile indicating a behavior of the temperature of the DUT tested by the tester while the temperature is adjusted by the first temperature control, and wherein the first predetermined time is set on a basis of an elapsed time from the start of the test to 

Ando et al. (US 2008/0164899, also relates to CN1853111) teaches an electronic component handling apparatus (fig.4) for handling a device under test (DUT) (IC 2, fig.4) and pressing the DUT against a socket (13, fig.4) electrically connected to a tester (12, fig.1) testing the DUT (fig.4), comprising: a temperature adjuster (114, fig.4) adjusting a temperature of the DUT (par.0129); a first calculator (164, fig.4) calculating the temperature of the DUT on a basis of a detection result of a temperature detection circuit disposed in the DUT (par.0126); a temperature controller (114c, fig.4) controlling the temperature adjuster (par.0123); and a first controller (165, fig.4) outputting a first signal to the temperature controller (par.0123), wherein a temperature control performed by the temperature controller includes a first temperature control (Tj, fig.4) based on the temperature of the DUT calculated by the first calculator (164) and a second temperature control (actual temperature based on sensor 115, par.0123) different from the first temperature control (fig.4), 
Ando fails to teach wherein when the first signal is input from the first controller to the temperature controller after the temperature controller starts the first temperature control, the temperature controller switches the temperature control of the DUT from the first temperature control to the second temperature control, wherein the first signal is input to the temperature controller after a first predetermined time is elapsed from the start of the first temperature control, wherein the first predetermined time is set on a basis of a previously measured temperature profile, wherein the previously measured temperature profile is a profile indicating a behavior of the temperature of the DUT tested by the tester while the temperature is adjusted by the first temperature control, and wherein the first predetermined time is set on a basis of temperature control response characteristics of the temperature adjuster and temperature control response characteristics of the DUT in addition to the previously measured temperature profile.

Allowable Subject Matter
Claims 4, 5, 7, and 10 are allowed.

“An electronic component handling apparatus for handling a device under test (DUT) and pressing the DUT against a socket electrically connected to a tester testing the DUT, comprising: 
a temperature adjuster adjusting a temperature of the DUT; 
a first calculator calculating the temperature of the DUT on a basis of a detection result of a temperature detection circuit disposed in the DUT; 
a temperature controller controlling the temperature adjuster; and 
a first controller outputting a first signal to the temperature controller, 
wherein a temperature control performed by the temperature controller includes a first temperature control based on the temperature of the DUT calculated by the first calculator and a second temperature control different from the first temperature control, 
wherein when the first signal is input from the first controller to the temperature controller after the temperature controller starts the first temperature control, the temperature controller switches the temperature control of the DUT from the first temperature control to the second temperature control, 
wherein the first signal is input to the temperature controller after a first predetermined time is elapsed from the start of the first temperature control, 
wherein the first predetermined time is set on a basis of a previously measured temperature profile, 
wherein the previously measured temperature profile is a profile indicating a behavior of the temperature of the DUT tested by the tester while the temperature is adjusted by the first temperature control, and 
wherein the first predetermined time is set on a basis of an elapsed time from a start of the testing the DUT to a temperature peak in the previously measured temperature profile and a heating value at the temperature peak.”

The primary reason for the allowance of claim 5 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“An electronic component handling apparatus for handling a device under test (DUT) and pressing the DUT against a socket electrically connected to a tester testing the DUT, comprising: 
a temperature adjuster adjusting a temperature of the DUT; 
a first calculator calculating the temperature of the DUT on a basis of a detection result of a temperature detection circuit disposed in the DUT; 
a temperature controller controlling the temperature adjuster; and 
a first controller outputting a first signal to the temperature controller, 
wherein a temperature control performed by the temperature controller includes a first temperature control based on the temperature of the DUT calculated by the first calculator and a second temperature control different from the first temperature control, 
wherein when the first signal is input from the first controller to the temperature controller after the temperature controller starts the first temperature control, the 
wherein the first signal is input to the temperature controller after a first predetermined time is elapsed from the start of the first temperature control, 
wherein the first predetermined time is set on a basis of a previously measured temperature profile, 
wherein the previously measured temperature profile is a profile indicating a behavior of the temperature of the DUT tested by the tester while the temperature is adjusted by the first temperature control, and 
wherein the first predetermined time is set on a basis of temperature control response characteristics of the temperature adjuster and temperature control response characteristics of the DUT in addition to the previously measured temperature profile.”   

The primary reason for the allowance of claim 7 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“An electronic component handling apparatus for handling a device under test (DUT) and pressing the DUT against a socket electrically connected to a tester testing the DUT, comprising: 
a temperature adjuster adjusting a temperature of the DUT; 
a first calculator calculating the temperature of the DUT on a basis of a detection result of a temperature detection circuit disposed in the DUT; 
a temperature controller controlling the temperature adjuster; and 
a first controller outputting a first signal to the temperature controller, 
wherein a temperature control performed by the temperature controller includes a first temperature control based on the temperature of the DUT calculated by the first calculator and a second temperature control different from the first temperature control, 
wherein when the first signal is input from the first controller to the temperature controller after the temperature controller starts the first temperature control, the temperature controller switches the temperature control of the DUT from the first temperature control to the second temperature control, 
wherein the first signal is input to the temperature controller after a first predetermined time is elapsed from the start of the first temperature control, and 
wherein the second temperature control includes controlling the temperature adjuster so that cooling or heating of the DUT is forced to start based on the first signal and the cooling or heating of the DUT is stopped after a second predetermined time is elapsed from a start of the second temperature control and then the heating or cooling of the DUT is started.”

Claim 10 is allowed due to its dependency on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: Ando et al. (CN1853111).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   March 8, 2022